Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/537,896 has claims 1-19 pending filed on 08/12/2019; there are 3 independent claim and 16 dependent claims, all of which are ready for examination by the examiner.  

Information Concerning Oath/Declaration
Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Status Of Claim for Priority In The Application
No priority has been claimed by the Applicant for the Application No. 16/537,896. 

Information Concerning Drawings
Drawings


The applicant’s drawings submitted on 08/12/2019 are accepted for examination purposes

Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated August 13 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1:
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites partitioning the data set into a plurality of portions each including rows of data of the data set, wherein a different one of the plurality of portions is included in a different one of a plurality of pages of a table, wherein said partitioning includes; determining a first number of rows of the data set to include in a first page of the plurality of pages, wherein the first number of rows is determined in accordance with a first plurality of heights; determining a second number of rows of the data set to include in a second page of the table subsequent to the first page of the table, wherein the second number of rows is determined in accordance with a second plurality of heights including at least some of the first plurality of heights; and rendering the plurality of pages of the table.
The limitations of the claim recites partitioning the data set into a plurality of portions each including rows of data of the data set, wherein a different one of the plurality of portions is included in a different one of a plurality of pages of a table; determining a first number of rows of the data set to include in a first page of the plurality of pages, wherein the first number of rows is determined in accordance with a first plurality of heights; determining a second number of rows of the data set to include in a second page of the table subsequent to the first page of the table, wherein the second number of rows is determined in accordance with a second plurality of heights including at least some of the first plurality of heights; and rendering the plurality of pages of the table. That is, nothing in the claim element precludes the step from practically being performed in the mind. A user can easily partitioning the data set into a plurality of portions each including rows of data of the data set, wherein a different one of the plurality of portions is included in a different one of a plurality of pages of a table, determining a first number of rows of the data set to include in a first page of the plurality of pages, wherein the first number of rows is determined in accordance with a first plurality of heights,  determining a second number of rows of the data set to include in a second page of the table subsequent to the first page of the table, wherein the second number of rows is determined in accordance with a second plurality of heights and render (output/display) the plurality of pages of the table.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. As per MPEP 2106,04(a)(2) III “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. There are no additional elements in the claim limitations that improve the functioning of a computer, or an improvement to other technology and is merely using a computer as a tool to perform the concept.  Accordingly, there are no additional elements in the claim limitations that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
The independent claims 18 and 19 has similar limitations as claim 1, the claims 18 and 19 are rejected for the reasons specified supra for the independent claim 1.
As per claims 3-17 depend directly or indirectly on the independent claim 1 and these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The dependent claim 2 states additional steps for the method of the claim 1 “wherein the second plurality of heights includes the height of the footer section, at least some of the heights of the plurality of margins, the total height of each page of the table, and the height of each row of the table, and wherein the second plurality of sizes does not include the height of the header section”, the claim 3 states additional steps of the method of the claim 2 “method to calculate an available height, AH, on the first page of the table for rendering a first portion of the data set as: AH = G - (A+B+C+D+E+F) wherein G is the total height of each page of the table, A is a height of a top margin from a top of the first page to the header section, B is the height of the header section, C 1s a height of a margin between a bottom of the header section and a first row of the table included on the first page, D is a height of a margin between a last row of the first page and the footer section, E is the height of the footer section and F is a height of a margin between the footer section and a bottom of the first page”.  The claim 3 merely adds a mathematical formula to the parent claim 2, claim 4 states additional steps of the method of claim 3 “the first number of rows, N, is determined in accordance with AH and the height of each row of the table”, the claim 5 states additional steps of the method of the claim 2 “method to calculate an available height, AH2, on the second page of the table for rendering a first portion of the data set as: AH2 = G - (A+D+E+F) wherein G is the total height of each page of the table, A is a height of a top margin from a top of the second page to a first row of the table included on the second page, D is a height of a margin between a last row of the table included on the second page and the footer section, E is the height of the footer section and F is a height of a margin between the footer section and a bottom of the second page”.  The claim 5 merely adds a mathematical formula to the parent claim 2,  the claim 6 states additional steps for the method of the claim 5 “the second number of rows, N2, is determined in accordance with AH2 and the height of each row of the table”, the claim 7 states additional steps for the method of the claim 6 “wherein, when the table is rendered, the first page including the first number of rows is placed in the table prior to any other of the plurality of pages of the table”, the claim 8 states additional steps for the method of the claim 7  “wherein, when the table is rendered, the second page including the second number of rows is placed in the table immediately subsequent to the first page”, the claim 9 states additional steps for the method of the claim 8 “wherein each page of the plurality of pages appearing in the table subsequent to the second page when the table is rendered has a layout identical to the second page”, the claim 10 states additional steps for the method of the claim 9 “wherein each page of the plurality of pages that appears in the table subsequent to the second page when the table is rendered has a number of rows equal to the second number of rows”, the claim 11 states additional steps for the method of the claim 1 “wherein each height included in the first plurality of heights and the second plurality of heights is expressed as a number of points denoting a vertical measurement of a rendered character”, the claim 12 states additional steps for the method of the claim 1 “wherein the table is stored in a document in accordance with a specified file format used by a software application”, the claim 13 states additional steps for the method of the claim 12 “displaying the data set in a user interface of an application;  and selecting, using the user interface, a control that generates a report including the data set rendered as the table in the specified file format”, the claim 14 states additional steps for the method of the claim 13 “wherein the application is a data storage system management application”, the claim 15 states additional steps for the method of the claim 14 “wherein the data set includes information about a plurality of entities in a  data storage system”, the claim 16 states additional steps for the method of the claim 15 “wherein the plurality of entities includes at least one physical entity in the data storage system”, the claim 17 states additional steps for the method of the claim 16 “wherein the plurality of entities includes at least one logical entity in the data storage system”.
.
Therefore, the claims 1-19 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. 

Claims 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter (Not one of the Four Statutory Categories).
As per claim 19, “A computer readable medium comprising code stored thereon that, when executed, performs a method of processing a data set comprising …” suggesting claim 19 may be a system of signal per se.  In view of Applicant’s disclosure, the claim limitation does not explicitly exclude the transitory propagating signal. The paragraph [0021] of specification states “Each of the host systems 14a-14n and the data storage system 12 included in the system 10 may be connected to the communication medium 18 by any one of a variety of connections as may be provided and supported in accordance with the type of communication medium 18”.  Given that the Applicant’s Specification does not limit “medium" to being only non-transitory, the claim 19 is construed to cover both transitory and non-transitory media.
“A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).
Because the full scope of the claim 19 encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim 19 as a whole is non-statutory.  The Examiner suggests adding the limitations “non-transitory computer readable medium” to claim 19 to limit the claim scope to encompass only statutory subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pogrebtsov et al (US PGPUB 20170316084) in view of Goel et al (US PGPUB 20070127073). 

As per claim 1:
Pogrebtsov teaches:
“A method of processing a data set comprising” (Paragraph [0003] (a method comprising))
 “receiving the data set” (Paragraph [0092] (different data being received from the external engine))
 “partitioning the data set into a plurality of portions each including rows of data of the data set, wherein a different one of the plurality of portions is included in a different one of a plurality of pages of a table, wherein said partitioning includes” (Paragraph [0050] (the one or more data sets can comprise all or a portion of the one or more data sources and can comprise one or more database tables))
“and rendering the plurality of pages of the table” (Paragraph [0095] (a rendering engine can produce a desired object (charts, tables, etc) based on selections/calculations)).
Pogrebtsov does not EXPLICITLY disclose: determining a first number of rows of the data set to include in a first page of the plurality of pages, wherein the first number of rows is determined in accordance with a first plurality of heights including a height of a header section, a height of a footer section, heights of a plurality of margins, a total height of each page of the table, and a height of each row of the table; and determining a second number of rows of the data set to include in a second page of the table subsequent to the first page of the table, wherein the second number of rows is determined in accordance with a second plurality of heights including at least some of the first plurality of heights. 
However, in an analogous art, Goel teaches:
“determining a first number of rows of the data set to include in a first page of the plurality of pages, wherein the first number of rows is determined in accordance with a first plurality of heights including a height of a header section, a height of a footer section, heights of a plurality of margins, a total height of each page of the table, and a height of each row of the table” (Paragraph [0079], Paragraph [0146] and Paragraph [0149] (the inputs for the algorithm are the size of the sheet, the page sizes of the document to be imposed  and the number of rows and columns in which to place the pages, along with other parameters, slots are the sections in which the sheet is divided into where the pages of the document are placed into these slots and the number of such slots would be the product of the number of rows and the number of columns and when the "Fit Height" scale mode is selected, the page height is scaled to best-fit the slot. Scale Factor, and Finished Height and Width are calculated based on slot height and Original Height))
 “and determining a second number of rows of the data set to include in a second page of the table subsequent to the first page of the table, wherein the second number of rows is determined in accordance with a second plurality of heights including at least some of the first plurality of heights” (Paragraph [0079], Paragraph [0146] and Paragraph [0149] (the inputs for the algorithm are the size of the sheet, the page sizes of the document to be imposed and the number of rows and columns in which to place the pages, along with other parameters, slots are the sections in which the sheet is divided into where the pages of the document are placed into these slots and the number of such slots would be the product of the number of rows and the number of columns and when the "Fit Height" scale mode is selected, the page height is scaled to best-fit the slot)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Goel and apply them on teachings of Pogrebtsov for “determining a first number of rows of the data set to include in a first page of the plurality of pages, wherein the first number of rows is determined in accordance with a first plurality of heights including a height of a header section, a height of a footer section, heights of a plurality of margins, a total height of each page of the table, and a height of each row of the table; and determining a second number of rows of the data set to include in a second page of the table subsequent to the first page of the table, wherein the second number of rows is determined in accordance with a second plurality of heights including at least some of the first plurality of heights”.  One would be motivated as the various imposition attributes are organized according to category, the categories including: Layout, which specifies number, ordering and rotation of pages on a sheet; Scale to enlarge or shrink pages by specified amounts, and to specify positioning within a slot (Goel, Paragraph [0033], Paragraph [0035] and Paragraph [0036]).

As per claim 11:
Pogrebtsov and Goel teach the method as specified in the parent claim 1 above. 
Goel further teaches:
“wherein each height included in the first plurality of heights and the second plurality of heights is expressed as a number of points denoting a vertical measurement of a rendered character” (Paragraph [0047] and Paragraph [0079] (in Mixed page mode, with the "Fit Height" scale mode selected, the page height is scaled to best-fit the slot and a text box allows values to be entered specifying horizontal and vertical offsets, thus altering the default placement)).

As per claim 12:
Pogrebtsov and Goel teach the method as specified in the parent claim 1 above. 
Pogrebtsov further teaches:
“wherein the table is stored in a document in accordance with a specified file format used by a software application” (Paragraph [0089] and Paragraph [0090] (based on current selections and possible rows in data tables a calculation/chart engine can calculate aggregations in objects forming transient hyper cubes in an application and the interface can comprise, an Application Programming Interface (API), the external engine can comprise one or more data processing applications like MATLAB®, R, Maple®, Mathematica®, etc)).

As per claim 13:
Pogrebtsov and Goel teach the method as specified in the parent claim 12 above. 
Pogrebtsov further teaches:
“displaying the data set in a user interface of an application” (Paragraph [0047] (the user interface can comprise a data set preview area where it can present the user with all or a portion of a data set that underlies one of the graphical data set object))
“and selecting, using the user interface, a control that generates a report including the data set rendered as the table in the specified file format” (Paragraph [0063] (a user can enter a query into the user interface and.any graphical data set object and/or graphical connector object that is related to the user query can be indicted to the user)).

As per claim 14:
Pogrebtsov and Goel teach the method as specified in the parent claim 13 above. 
Pogrebtsov further teaches:
“wherein the application is a data storage system management application” (Paragraph [0153] and Paragraph [0157] (program modules comprise computer code, routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types and manage the mass storage device which can provide non-volatile storage of computer code, computer readable instructions, data structures, program modules, and other data for the computer)).

As per claim 15:
Pogrebtsov and Goel teach the method as specified in the parent claim 14 above. 
Pogrebtsov further teaches:
“wherein the data set includes information about a plurality of entities in a  data storage system” (Paragraph [0139] (receiving a user interaction to select one of the graphical data set objects (entities) and outputting a preview of a data set corresponding to the selected graphical data set object in response to the user interaction)).

As per claim 16:
Pogrebtsov and Goel teach the method as specified in the parent claim 15 above. 
Pogrebtsov further teaches:
“wherein the plurality of entities includes at least one physical entity in the data storage system” (Paragraph [0135] (comprise generating one or more graphical connector objects (physical entities), wherein the one or more graphical connector objects connect one of more of the graphical data set objects based on the determined one or more relationships)).

As per claim 17:
Pogrebtsov and Goel teach the method as specified in the parent claim 16 above. 
Pogrebtsov further teaches:
“wherein the plurality of entities includes at least one logical entity in the data storage system” (Paragraph [0068] (the logical inference engine can utilize an associative model to connect data where all the fields in the data model have a logical association with every other field in the data model)).


As per claim 18:
Pogrebtsov teaches:
“A system comprising” (Paragraph [0002] (a system for data management and analysis includes))
“one or more processors” (Paragraph [0154] (the components of the computer system can comprise one or more processors))
“a memory comprising code stored thereon that, when executed, performs a method of processing a data set comprising (Paragraph [0156] (the system memory typically contains data such as the data and/or program modules such as the operating system and the interactive discovery software that are immediately accessible to and/or are presently operated on by the one or more processors))
 “receiving the data set” (Paragraph [0092] (different data being received from the external engine))
 “partitioning the data set into a plurality of portions each including rows of data of the data set, wherein a different one of the plurality of portions is included in a different one of a plurality of pages of a table, wherein said partitioning includes” (Paragraph [0050] (the one or more data sets can comprise all or a portion of the one or more data sources and can comprise one or more database tables))
“and rendering the plurality of pages of the table” (Paragraph [0095] (a rendering engine can produce a desired object (charts, tables, etc) based on selections/calculations)).
Pogrebtsov does not EXPLICITLY disclose: determining a first number of rows of the data set to include in a first page of the plurality of pages, wherein the first number of rows is determined in accordance with a first plurality of heights including a height of a header section, a height of a footer section, heights of a plurality of margins, a total height of each page of the table, and a height of each row of the table; and determining a second number of rows of the data set to include in a second page of the table subsequent to the first page of the table, wherein the second number of rows is determined in accordance with a second plurality of heights including at least some of the first plurality of heights. 
However, in an analogous art, Goel teaches:
“determining a first number of rows of the data set to include in a first page of the plurality of pages, wherein the first number of rows is determined in accordance with a first plurality of heights including a height of a header section, a height of a footer section, heights of a plurality of margins, a total height of each page of the table, and a height of each row of the table” (Paragraph [0079], Paragraph [0146] and Paragraph [0149] (the inputs for the algorithm are the size of the sheet, the page sizes of the document to be imposed  and the number of rows and columns in which to place the pages, along with other parameters, slots are the sections in which the sheet is divided into where the pages of the document are placed into these slots and the number of such slots would be the product of the number of rows and the number of columns and when the "Fit Height" scale mode is selected, the page height is scaled to best-fit the slot. Scale Factor, and Finished Height and Width are calculated based on slot height and Original Height))
 “and determining a second number of rows of the data set to include in a second page of the table subsequent to the first page of the table, wherein the second number of rows is determined in accordance with a second plurality of heights including at least some of the first plurality of heights” (Paragraph [0079], Paragraph [0146] and Paragraph [0149] (the inputs for the algorithm are the size of the sheet, the page sizes of the document to be imposed and the number of rows and columns in which to place the pages, along with other parameters, slots are the sections in which the sheet is divided into where the pages of the document are placed into these slots and the number of such slots would be the product of the number of rows and the number of columns and when the "Fit Height" scale mode is selected, the page height is scaled to best-fit the slot)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Goel and apply them on teachings of Pogrebtsov for “determining a first number of rows of the data set to include in a first page of the plurality of pages, wherein the first number of rows is determined in accordance with a first plurality of heights including a height of a header section, a height of a footer section, heights of a plurality of margins, a total height of each page of the table, and a height of each row of the table; and determining a second number of rows of the data set to include in a second page of the table subsequent to the first page of the table, wherein the second number of rows is determined in accordance with a second plurality of heights including at least some of the first plurality of heights”.  One would be motivated as the various imposition attributes are organized according to category, the categories including: Layout, which specifies number, ordering and rotation of pages on a sheet; Scale to enlarge or shrink pages by specified amounts, and to specify positioning within a slot (Goel, Paragraph [0033], Paragraph [0035] and Paragraph [0036]).

As per claim 19:
Pogrebtsov teaches:
“A computer readable medium comprising code stored thereon that, when executed, performs a method of processing a data set comprising” (Paragraph [0038] (the methods and systems may take the form of a computer program product on a computer-readable storage medium having computer-readable program instructions (e.g., computer software) embodied in the storage medium))
 “receiving the data set” (Paragraph [0092] (different data being received from the external engine))
 “partitioning the data set into a plurality of portions each including rows of data of the data set, wherein a different one of the plurality of portions is included in a different one of a plurality of pages of a table, wherein said partitioning includes” (Paragraph [0050] (the one or more data sets can comprise all or a portion of the one or more data sources and can comprise one or more database tables))
“and rendering the plurality of pages of the table” (Paragraph [0095] (a rendering engine can produce a desired object (charts, tables, etc) based on selections/calculations)).
Pogrebtsov does not EXPLICITLY disclose: determining a first number of rows of the data set to include in a first page of the plurality of pages, wherein the first number of rows is determined in accordance with a first plurality of heights including a height of a header section, a height of a footer section, heights of a plurality of margins, a total height of each page of the table, and a height of each row of the table; and determining a second number of rows of the data set to include in a second page of the table subsequent to the first page of the table, wherein the second number of rows is determined in accordance with a second plurality of heights including at least some of the first plurality of heights. 
However, in an analogous art, Goel teaches:
“determining a first number of rows of the data set to include in a first page of the plurality of pages, wherein the first number of rows is determined in accordance with a first plurality of heights including a height of a header section, a height of a footer section, heights of a plurality of margins, a total height of each page of the table, and a height of each row of the table” (Paragraph [0079], Paragraph [0146] and Paragraph [0149] (the inputs for the algorithm are the size of the sheet, the page sizes of the document to be imposed  and the number of rows and columns in which to place the pages, along with other parameters, slots are the sections in which the sheet is divided into where the pages of the document are placed into these slots and the number of such slots would be the product of the number of rows and the number of columns and when the "Fit Height" scale mode is selected, the page height is scaled to best-fit the slot. Scale Factor, and Finished Height and Width are calculated based on slot height and Original Height))
 “and determining a second number of rows of the data set to include in a second page of the table subsequent to the first page of the table, wherein the second number of rows is determined in accordance with a second plurality of heights including at least some of the first plurality of heights” (Paragraph [0079], Paragraph [0146] and Paragraph [0149] (the inputs for the algorithm are the size of the sheet, the page sizes of the document to be imposed and the number of rows and columns in which to place the pages, along with other parameters, slots are the sections in which the sheet is divided into where the pages of the document are placed into these slots and the number of such slots would be the product of the number of rows and the number of columns and when the "Fit Height" scale mode is selected, the page height is scaled to best-fit the slot)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Goel and apply them on teachings of Pogrebtsov for “determining a first number of rows of the data set to include in a first page of the plurality of pages, wherein the first number of rows is determined in accordance with a first plurality of heights including a height of a header section, a height of a footer section, heights of a plurality of margins, a total height of each page of the table, and a height of each row of the table; and determining a second number of rows of the data set to include in a second page of the table subsequent to the first page of the table, wherein the second number of rows is determined in accordance with a second plurality of heights including at least some of the first plurality of heights”.  One would be motivated as the various imposition attributes are organized according to category, the categories including: Layout, which specifies number, ordering and rotation of pages on a sheet; Scale to enlarge or shrink pages by specified amounts, and to specify positioning within a slot (Goel, Paragraph [0033], Paragraph [0035] and Paragraph [0036]).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pogrebtsov et al (US PGPUB 20170316084) in view of Goel et al (US PGPUB 20070127073) and in further view of Chin Philip (US PGPUB 20170139874). 

As per claim 2:
Pogrebtsov and Goel teach the method as specified in the parent claim 1 above. 
Pogrebtsov and Goel do not EXPLICITLY disclose: wherein the second plurality of heights includes the height of the footer section, at least some of the heights of the plurality of margins, the total height of each page of the table, and the height of each row of the table, and wherein the second plurality of sizes does not include the height of the header section. 
However, in an analogous art, Chin teaches:
“wherein the second plurality of heights includes the height of the footer section, at least some of the heights of the plurality of margins, the total height of each page of the table, and the height of each row of the table, and wherein the second plurality of sizes does not include the height of the header section” (Paragraph [0026] and Paragraph [0081] (forming a second scrollable sub-table within said table for displaying records corresponding to the headings in the first sub-table, defining maximum width and/or height parameters for each column in the first sub-table and the second sub-table based on a total value of characters and/or images in a maximum width or height cell within said each column based on character spacing and alignment, thereby creating a maximum height-or-width parameter cell and the Hidden Header cell contains data replicated from the Header cell)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Chin and apply them on teachings of Pogrebtsov and Goel for “wherein the second plurality of heights includes the height of the footer section, at least some of the heights of the plurality of margins, the total height of each page of the table, and the height of each row of the table, and wherein the second plurality of sizes does not include the height of the header section”.  One would be motivated as a method of making a fixed side bar of a cell that adjusts to the data cell row height but also scrolls up and down and stays in vertical synchronization with the main fixed header table (Chin, Paragraph [0101]).


Allowable Subject Matter

Claims 3-10 are allowable subject to the applicant overcoming the 35 USC § 101 rejection.  
CLAIM 3
The primary reasons for allowance of claim 3 in the instant application is the method to calculate an available height, AH, on the first page of the table for rendering a first portion of the data set as: AH = G - (A+B+C+D+E+F) wherein G is the total height of each page of the table, A is a height of a top margin from a top of the first page to the header section, B is the height of the header section, C 1s a height of a margin between a bottom of the header section and a first row of the table included on the first page, D is a height of a margin between a last row of the first page and the footer section, E is the height of the footer section and F is a height of a margin between the footer section and a bottom of the first page and is neither anticipated nor rendered obvious by the combination of the prior art of record (Pogrebtsov et al (US PGPUB 20170316084), Goel et al (US PGPUB 20070127073) and Chin Philip (US PGPUB 20170139874)).

CLAIM 5
The primary reasons for allowance of claim 5 in the instant application is the method to calculate an available height, AH2, on the second page of the table for rendering a first portion of the data set as: AH2 = G - (A+D+E+F) wherein G is the total height of each page of the table, A is a height of a top margin from a top of the second page to a first row of the table included on the second page, D is a height of a margin between a last row of the table included on the second page and the footer section, E is the height of the footer section and F is a height of a margin between the footer section and a bottom of the second page and is neither anticipated nor rendered obvious by the combination of the prior art of record (Pogrebtsov et al (US PGPUB 20170316084), Goel et al (US PGPUB 20070127073) and Chin Philip (US PGPUB 20170139874)).
The claims 4 and 6-10 are dependent on the claims 3 and 5 directly or indirectly respectively. Thus the claims 4 and 6-10 are also allowable matter.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Brien Stephen, (US PGPUB 20040194028), it provides a method of preparing content with design in a presentation that is suitable for printing and/or electronic publishing. The method utilises content data including alphanumeric and/or graphical elements, and design data including a rule or rules associated with a particular alphanumeric element or graphical element. This can be used to define a scoring system which defines a score dependent on a degree of conformance of layouts to the rules, with the layout being selected in accordance with the resulting score.
Zelek et al, (US PGPUB 20140046950), Paging of data includes querying a table of data to determine an item identifier for each item in the table. An index table including an index identifier column of sequential integers and a corresponding item identifier column for each item in the table is generated and stored in a memory. A page index table including the item identifier that corresponds to a first index identifier and each item identifier that corresponds to one plus a pagesize multiple of the index identifier is generated and stored in a memory.
Lloyd et al, (US PGPUB 20140089774), a computer-implemented method for managing row height in an electronic document includes receiving, at a computing device, a request to display a portion of a document that defines a plurality of rows of content and that is represented by a document model; determining heights of the plurality of rows and saving information about the determined heights in a cache that correlates rows to the height information; and using the document model and the cache to generate a view of the document model having the determined row heights. 
Seiden et al, (US PGPUB 20200142551), nested pagination for presenting a data set in a graphical user interface (GUI) including receiving a request for the data set to present in a GUI, wherein the request comprises a group name identifying a nested group of rows in the data set; selecting an anchor point from the data set using the group name, wherein the anchor point is within the group of rows identified by the group name; selecting, using the anchor point, a subset of the data set for presentation in the GUI. 
Abhijeet Sinha, Microsoft Corporation, “I have a table in PowerPoint that doesn’t fit on one page.  How do I make the table ‘roll’ or continue on subsequent pages”, September 2016, https://www.quora.com/I-have-a-table-in-powerPoint-that-doesnt-fit-on-one-page-How-do_I-m. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163